Citation Nr: 1454272	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  06-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a claim for service connection for hypertension. 

In June 2010, the Board remanded the appeal to reopen the claim for service connection for hypertension for further development.  In a February 2012 decision, the Board reopened and remanded the claim for additional development.  In January 2013 the Board remanded the claim for further development. 

In October 2013, the Board denied the claim of service connection for hypertension.  The Veteran appealed the Board's October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2014 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter to the Board.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, additional development is necessary to fulfill VA's duty to assist.  Specifically the Veteran was apparently hospitalized for thirteen days at Malmstrom Air Force Base Hospital in April and May 1967.  However, the only record in the record from this hospitalization is a narrative summary. 

Further, the Veteran reported that he was treated at the North Dallas VA Medical Center (VAMC) from December 2010 to March 2012. In a January 2012 remand order, the Board instructed the RO to obtain the records.  However, the RO requested records for the wrong time period.  It appears that the RO subsequently attempted to obtain these records, but they were not obtained. 

Since additional records are being sought, the Board finds that upon receipt, a medical addendum should be obtained from the VA examiner who conducted the May 2013 VA examination, or if unavailable, from another VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at Malmstrom Air Force Base Hospital in April and May 1967 where he was hospitalized for 13 days during that time period.

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the North Dallas VAMC from December 2010 to March 2012.

3.  After obtaining the records, a medical addendum should be obtained from the VA examiner who conducted the May 2013 VA examination, or if unavailable, from another VA examiner.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service, within one year of service, or if it is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

